             Case 3:18-cv-01708-VLB Document 36 Filed 07/26/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE,              :      CIVIL ACTION NO. 3:18-cv-01708-VLB
INC., f/k/a MACQUARIE EQUIPMENT             :
FINANCE, INC., f/k/a MACQUARIE              :
EQUIPMENT FINANCE, LLC,                     :
                                            :
                      Plaintiff,            :
                                            :
              vs.                           :
                                            :
GARETT ALAN NEFF a/k/a GARY NEFF,           :      July 26, 2019
JOHN MARK SCHMID,                           :
and DAVID KARL SCHMID,                      :
                                            :
                      Defendants,           :


                    DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

      Pursuant to Federal Rule of Civil Procedure 56(a) and D. Conn. L. Civ. R. 56,

defendants Garett Neff (“Neff”), John Schmid (“J. Schmid”) and David Schmid (“D.

Schmid,” and together with Neff and J. Schmid, the “Defendants”) respectfully move

this Court to enter partial summary judgment in that the Plaintiff is not entitled to a

Lessor’s Return (as defined in the Complaint filed in this action and the exhibits

thereto), default interest prior to October 2, 2019, or taxes. The grounds for this motion

are set forth in the accompanying memorandum of law, filed pursuant to D. Conn. L.

Civ. R. 7, and the Defendants’ Local Rule 56(a)(1) Statement of Material Fact As To

Which The Defendants Contend There Is No Genuine Issue To Be Tried In Support Of

Defendants’ Motion For Partial Summary Judgement. There is no genuine dispute as to

any material fact and the Defendants are entitled to judgment as a matter of law on the

foregoing.

                                            1
ORAL ARGUMENT IS REQUESTED
           Case 3:18-cv-01708-VLB Document 36 Filed 07/26/19 Page 2 of 3




Therefore, the Defendants respectfully ask the Court to enter partial summary judgment

in their favor.



                                    GARETT ALAN NEFF ALSO KNOWN AS GARY
                                    NEFF, JOHN MARK SCHMID AND
                                    DAVID KARL SCHMID

                                     /s/ Eric A. Henzy
                                    Eric A. Henzy (ct12849)
                                    Christopher H. Blau (ct30120)
                                    Zeisler & Zeisler, P.C.
                                    10 Middle Street, 15th Floor
                                    Bridgeport, CT 06604
                                    Telephone: 203-368-4234
                                    Email: ehenzy@zeislaw.com
                                            cblau@zeislaw.com




                                          2
           Case 3:18-cv-01708-VLB Document 36 Filed 07/26/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

      I hereby certify that on July 26, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                /s/ Eric A. Henzy
                                               Eric A. Henzy (ct12849)




                                              3
